Applying For Supervisory and/or Remedial Writs, Parish of Bossier, 26th Judicial District Court Div. F, No. C 126336; to *393the Court of Appeal, Second Circuit, No. 51,426-CW;
h Granted. Having denied the writ, the court of appeal exceeded its authority in ordering the trial court to conduct a hearing on December 14, 2016 on certain issues. See Davis v. Jazz Casino Co., L.L.C., 03-0276 (La. 6/6/03), 849 So. 2d 497; Bulot v. Intercoastal Tubular Services, Inc., 02-1035 (La. 6/14/02), 817 So. 2d 1149. Accordingly, this language is struck from the court of appeal’s disposition, and the case is remanded to the trial court for further proceedings pursuant to the trial court’s December 8, 2016 pre-trial order.